    Case 2:20-cv-02096-TLP-tmp Document 6 Filed 09/03/20 Page 1 of 8                    PageID 17




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                     WESTERN DIVISION


     JAMES DOUGLAS SMITH,                )
                                         )
          Plaintiff,                     )
                                         )                         No. 2:20-cv-02096-TLP-tmp
     v.                                  )
                                         )                         JURY DEMAND
     STEPHEN BUSH, THE FATHER HOUSE, and )
     DARNELL JOHNSON,                    )
                                         )
         Defendants.                     )


                ORDER DISMISSING ALL CLAIMS WITHOUT PREJUDICE,
               MODIFYING THE DOCKET, DENYING INJUNCTIVE RELIEF,
                         AND GRANTING LEAVE TO AMEND


                                         INTRODUCTION

          Plaintiff James Douglas Smith1 sued pro se under 42 U.S.C. § 1983. (ECF No. 1.) After

    he submitted the necessary financial documents, the Court granted him leave to proceed in

    forma pauperis and assessed the civil filing fee under the Prison Litigation Reform Act

    (“PLRA”), 28 U.S.C. § 1915(a)–(b). (ECF No. 4.) The Court now directs the Clerk to record

    the Defendants as Stephen Bush, Jericho Program, Father House, and Darnell Johnson. (ECF

    No. 1 at PageID 1.)

                                          BACKGROUND

          Law enforcement arrested Plaintiff on July 20, 2019, for a probation violation. Plaintiff

alleges that Stephen Bush, the Shelby County public defender, enrolled him in the Jericho



1
 Plaintiff is currently incarcerated at the Shelby County Correctional Center (“SCCC”) in
Memphis, Tennessee.
 Case 2:20-cv-02096-TLP-tmp Document 6 Filed 09/03/20 Page 2 of 8                      PageID 18




Program, a mental health program. (Id. at PageID 2.) The mental health program then placed

Plaintiff at Father House, which Plaintiff alleges is “owned by Darnel Johnson.” (Id.) Plaintiff

believes that both Jericho Program and Father House are “government funded.” (Id. at PageID

3.)

       Plaintiff alleges that he witnessed Defendant Johnson committing “food stamp fraud with

Jericho Program clients’ food stamp funds. (Id.) Plaintiff claims he reported the activity to

Defendant Bush, Defendant Johnson, and “the State of Tennessee.” (Id.) Also, Plaintiff alleges

he told Defendant Johnson he saw Defendant Johnson’s grandson selling drugs to “mental health

clients.” (Id.) As a result, Father House made all participants take a drug test. (Id. at PageID 4).

After reporting the fraud and drug activity at Father House, Plaintiff alleges that (1) he was

physically threatened by other members of the program and called “racial names;” (2) Defendant

Johnson rescinded a job opportunity he had offered Plaintiff; and (3) Defendant Johnson told

Plaintiff that he could not return to the Jericho Program. (Id.) He also accuses the program of

discriminating “racially and mental health-wise.” (Id.)

       Plaintiff alleges he “had a mental breakdown” because these events left him “without

housing, employment, and [his] freedom.” (Id.) He argues that his “liberty interest [and]

freedom ha[ve] been taken away racially.” (Id.) He seeks $1 million in damages; investigation

of Jericho Program for race discrimination; audit or closure of Father House; and his “freedom”

back. (Id. at PageID 5.)

                                     LEGAL STANDARDS

I.     Screening Requirements Under 28 U.S.C. § 1915A

       The Court has to screen prisoner complaints and to dismiss any complaint, or any portion

thereof, if the complaint —



                                                 2
Case 2:20-cv-02096-TLP-tmp Document 6 Filed 09/03/20 Page 3 of 8                         PageID 19




       (1) is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

       (2) seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may be

granted, the Court applies the standards of Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal,

556 U.S. 662, 677–79 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–57

(2007). Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Under those standards, the Court

accepts a plaintiff’s “well-pleaded” factual allegations as true and then determines whether the

allegations “‘plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383

(6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations “are not entitled to the

assumption of truth,” and legal conclusions “must be supported by factual allegations.” Iqbal,

556 U.S. at 679.

       Federal Rule of Civil Procedure 8 also guides the Court on this issue. Even though Rule

8 only requires a complaint contain “a short and plain statement of the claim showing that the

pleader is entitled to relief,” it also requires factual allegations to make a “‘showing,’ rather than

a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       Courts screening cases will accord slightly more deference to pro se complaints than to

those drafted by lawyers. “Pro se complaints are to be held ‘to less stringent standards than

formal pleadings drafted by lawyers,’ and should therefore be liberally construed.” Williams,

631 F.3d at 383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). That said, pro

se litigants are not exempt from the requirements of the Federal Rules of Civil Procedure. Wells

v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608,

612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for failure to comply



                                                  3
    Case 2:20-cv-02096-TLP-tmp Document 6 Filed 09/03/20 Page 4 of 8                     PageID 20




with “unique pleading requirements” and stating “a court cannot ‘create a claim which [a

plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat'l Travelers Life Ins. Co., 518

F.2d 1167, 1169 (6th Cir. 1975))).

II.      Elements of a Claim under 42 U.S.C. § 1983

         Plaintiff sued here under 42 U.S.C. § 1983. (ECF No. 1). To state a claim under § 1983,

a plaintiff must allege two elements: (1) a deprivation of rights secured by the “Constitution and

laws” of the United States (2) committed by a defendant acting under color of state law. Adickes

v. S. H. Kress & Co., 398 U.S. 144, 150 (1970). For his complaint to succeed, Plaintiff must

satisfy these requirements.

                                             ANALYSIS

I.       Plaintiff Fails to State a Claim Against Jericho Program

         In this phase of litigation, the Court assumes the Jericho Program is a state actor for

§ 1983 analysis.2 Liberally construing the complaint, Plaintiff argues that he was removed from

the Jericho Program without due process—that is, without warning or lawful basis. His due

process claim fails, however. Prisoners have no constitutionally protected property or liberty

interest in prison vocational, rehabilitative, or educational programs based on the Fourteenth

Amendment. See, e.g., Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976) (Due Process Clause not

implicated by prisoner classification and eligibility for rehabilitative programs, even where

inmate suffers “grievous loss”); Argue v. Hofmeyer, 80 F. App’x 427, 429 (6th Cir.

2003) (“Prisoners have no constitutional right to rehabilitation, education, or jobs”); Newsom v.




2
  A court in this circuit has allowed claims against a project manager of the Jericho Program to
proceed past initial review for violations of § 1983. See Lambert v. CCA, No. 3:15-cv-0793,
2015 WL 4984559, at *1-3 (M.D. Tenn. Aug. 19, 2015). In Plaintiff’s case, however, this Court
makes no conclusive ruling now about whether Jericho Program is a state actor under § 1983.
                                                   4
Case 2:20-cv-02096-TLP-tmp Document 6 Filed 09/03/20 Page 5 of 8                        PageID 21




Norris, 888 F.2d 371, 374 (6th Cir. 1989) (No constitutional right to prison

employment); Antonelli v. Sheahan, 81 F.3d 1422, 1431 (7th Cir. 1996) (“[P]articipation in a

rehabilitative program is a privilege that the Due Process Clause does not guarantee”). Plaintiff

therefore has no protected interest in being placed in Jericho Program. And so, he has no due

process claim over his removal from the program.

        Plaintiff also claims that Jericho wrongfully terminated him from its program for

improper motives. (See ECF No. 1 at PageID 3-5.) Yet, he does not elaborate on this claim.

(Id.)

        If Smith intends to assert a violation of his equal protection rights under the Fourteenth

Amendment's Equal Protection Clause, his claim fails. See U.S. Const., amend. XIV, § 1 (“No

State shall . . . deny to any person within its jurisdiction the equal protection of the laws”). “To

state an equal protection claim, a plaintiff must adequately plead that the government treated the

plaintiff ‘disparately as compared to similarly situated persons and that such disparate treatment

either burdens a fundamental right, targets a suspect class, or has no rational basis.’” Ctr. for

Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (quoting Club Italia

Soccer & Sports Org., Inc. v. Charter Twp. of Shelby, 470 F.3d 286, 299 (6th Cir. 2006)). Here,

Smith’s allegations fall short of pleading an equal protection violation.

        First, the alleged conduct did not burden a fundamental right, as it is well-established that

prisoners have no constitutional right to a prison job. See Martin v. O'Brien, 207 F. App’x 587,

590 (6th Cir. 2006) (“[A] prisoner does not have a constitutional right to prison employment or a

particular prison job.”); Argue, 80 F. App’x at 429. Besides, the Court cannot plausibly infer

from the facts alleged that Plaintiff was targeted because of membership in a suspect class.

See Iqbal, 556 U.S. at 677; Club Italia Soccer, 470 F.3d at 298.



                                                  5
Case 2:20-cv-02096-TLP-tmp Document 6 Filed 09/03/20 Page 6 of 8                           PageID 22




        Nor does Plaintiff allege facts showing that the Defendants’ putative actions against him

were wholly irrational or motivated by animus or ill-will. Id. The complaint suggests that

Plaintiff left Jericho Program and Father House after Plaintiff reported that alleged food stamp

fraud and drug dealing were occurring in the program. But, he does not sufficiently plead facts

from which the Court can draw any causal connection or lack of rational basis. For example, he

does not allege whether the pertinent events were close enough in time to allow the Court to infer

an improper motive. For these reasons, Plaintiff fails to state a claim against Jericho Program.

II.     Plaintiff Fails to State a Claim Against Defendant Bush

        Plaintiff alleges that Shelby County public defender Bush placed him in Jericho Program

and Father House. (ECF No. 1 at PageID 2.) Though attorneys employed as public defenders

are paid by the State, “public defenders do not ‘act under color of state law when performing a

lawyer’s traditional functions as counsel to a defendant in a criminal proceeding.’” Powers v.

Hamilton Cnty. Public Defender Comm’n, 501 F.3d 592, 611 (6th Cir. 2007) (quoting Polk Cnty.

v. Dodson, 454 U.S. 312, 325 (1981)). Courts have uniformly held that private attorneys are not

state actors who can be sued under § 1983. See Polk, 454 U.S. at 318 (“[A] lawyer representing

a client is not, by virtue of being an officer of the court, a state actor ‘under color of state law’

within the meaning of § 1983”); Mulligan v. Schlachter, 389 F.2d 231, 233 (6th Cir. 1968)

(private attorney who is appointed by the court does not act under color of state law); Deas v.

Potts, 547 F.2d 800, 800 (4th Cir. 1976) (“A private attorney who is retained to represent a

criminal defendant is not acting under color of state law, and therefore is not amendable to suit

under § 1983”). As a result, Plaintiff fails to state a claim against Defendant Bush.




                                                   6
Case 2:20-cv-02096-TLP-tmp Document 6 Filed 09/03/20 Page 7 of 8                        PageID 23




III.   Plaintiff Fails to State a Claim Against Father House and Defendant Johnson

       Plaintiff states that Johnson is “the owner” of Father House. (ECF No. 1 at PageID 2, 3

& 4.) Plaintiff does not plead any facts demonstrating the nature of Father House’s

organizational status as a private or governmental entity. Nor does he plead facts establishing

Defendant Johnson’s employment with any organizations that hold public entity status. (See id.)

       Plaintiffs “may not sue purely private parties” under § 1983. Brotherton v. Cleveland,

173 F.3d 552, 567 (6th Cir. 1999). Thus, “[i]n order to be subject to suit under § 1983, [a]

defendant’s actions must be fairly attributable to the state.” Collyer v. Darling, 98 F.3d 211,

231-32 (6th Cir. 1997). Generally, to act “under color of state law,” an individual must be a state

or local government official or employee. A private party may act under color of state law only

when the party “acted together with or . . . obtained significant aid from state officials,” and did

so to such a degree that its actions may properly be characterized as “state action.” Lugar v.

Edmondson Oil Co., 457 U.S. 922, 937 (1982). An individual may also be considered a state

actor if he or she exercises powers traditionally reserved to a state. Jackson v. Metro. Edison

Co., 419 U.S. 345, 352 (1974).

       Here, just because Plaintiff is an inmate in public custody who resided at Father House

while participating in a rehabilitative or reentry program does not transform Father House into a

state actor. Similarly, Defendant Johnson is not considered a state actor simply because he

oversaw that rehabilitative program. And so, Plaintiff fails to state a claim against Father House

and Defendant Johnson.

                              AMENDMENT UNDER THE PLRA

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944,



                                                  7
    Case 2:20-cv-02096-TLP-tmp Document 6 Filed 09/03/20 Page 8 of 8                   PageID 24




951 (6th Cir. 2013); see also Brown v. Rhode Island, 511 F. App’x 4, 5 (1st Cir. 2013) (per

curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form of notice

and an opportunity to cure the deficiencies in the complaint must be afforded.”). Here, the Court

finds that it should give Plaintiff the opportunity to amend his complaint by filing an amended

complaint if he so chooses. The Court thus GRANTS Plaintiff leave to amend his complaint. If

he wishes to amend his complaint, he must file it within thirty (30) days of the entry of this

order.

                                          CONCLUSION

         The Court DISMISSES Plaintiff’s complaint WITHOUT PREJUDICE for failure to

state a claim on which relief can be granted and for seeking monetary relief from a Defendant

that is immune from such relief, under 28 U.S.C. § 1915(e)(2)(B)(ii)-(iii) and 28 U.S.C. §

1915A(b)(1)-(2). Because the Court is dismissing the complaint without prejudice for failure to

state a claim, the Court DENIES Plaintiff’s request for injunctive relief as moot.3 The Court

GRANTS leave to amend the complaint. Plaintiff has thirty (30) days from the entry of this

Order to file an amended complaint.

         SO ORDERED, this 3rd day of September, 2020.

                                               s/ Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




3
 Plaintiff’s requests seeking investigation, audit, and closure of Jericho Program and Father’s
House are also outside the province of this Court.
                                                 8
